Kats v Agosto (2022 NY Slip Op 02198)





Kats v Agosto


2022 NY Slip Op 02198


Decided on March 31, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 31, 2022

Before: Renwick, J.P., Gesmer, Singh, Rodriguez, JJ. 


Index No. 850027/12 Appeal No. 15637 Case No. 2021-02639 

[*1]Rudolf Kats, Plaintiff-Respondent,
vBlanca N. Agosto, Defendant-Appellant, Green Era Construction Corp. et al., Defendants.


Binakis Law, P.C., Astoria (Paraskevas Binakis of counsel), for appellant.
Christopher J. Panny, Brooklyn, for respondent.

Appeal from order, Supreme Court, New York County (Nancy M. Bannon, J.), entered on or about December 17, 2020, which denied defendant Blanca N. Agosto's motion for leave to renew, deemed a motion to reargue, plaintiff's motion for summary judgment on his foreclosure cause of action, unanimously dismissed, without costs, as taken from a nonappealable order.
Although her motion was styled a motion to renew, on appeal, defendant argues only that the motion court overlooked or misapprehended the facts and law, citing CPLR 2221(d), the rule governing motions for leave to reargue. No appeal lies from the denial of leave to reargue (Kocak v Dargin, 199 AD3d 456, 458 [1st Dept 2021]). By failing to discuss the issue of renewal in her appellate brief, defendant has abandoned any challenge to the denial of leave to renew (see Matter of Correction Officers' Benevolent Assn. v New York City Dept. of Corr., 157 AD3d 643, 643 [1st Dept 2018]).
This appeal is further barred by defendant's failure to perfect her appeal from the prior order, which resulted in the deemed dismissal of that appeal for failure to prosecute (Pier 59 Studios, L.P. v Chelsea Piers, L.P., 40 AD3d 363, 366 [1st Dept 2007]; Grogan v Gamber Corp., 78 AD3d 571 [1st Dept 2010]; see 22 NYCRR 1250.10[a]).
We have considered defendant's remaining contentions and find them unavailing.THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 31, 2022